Citation Nr: 0831119	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-20 500	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for reactive changes of the thoracolumbar spine 
prior to April 8, 2005.

2.  Entitlement to an initial disability rating in excess of 
40 percent for reactive changes of the thoracolumbar spine 
since April 8, 2005.


(The issue of entitlement to service connection for 
myocarditis and congestive heart failure, as well as the 
issue of entitlement to a disability evaluation in excess of 
30 percent for skin disorder, are addressed in a separate 
decision of the Board).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to September 
1974, and from April 1976 to June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This appeal stems from an initial 
rating assigned following a grant of service connection, and 
the RO has assigned staged ratings reflecting its 
determination that an increased severity of symptoms has been 
factually demonstrated during the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The issues 
listed on the title page have been phrased to reflect that 
staged ratings are in effect.

In August 2007, the Board denied the veteran's claim for 
higher initial ratings.  In correspondence received in 
December 2007, the veteran filed a motion for reconsideration 
limited to the issues listed on the title page, essentially 
arguing that the Board's decision failed to consider the 
results from radiologic studies of the lumbar and thoracic 
spines conducted in July 2006.  In June 2008, a Deputy Vice 
Chairman of the Board granted the veteran's motion for 
reconsideration of the Board's August 2007 decision denying 
higher initial ratings for reactive changes of the 
thoracolumbar spine.  This remand decision, by an expanded 
panel, replaces the prior Board decision which has been 
vacated by the Board's grant of reconsideration.  38 U.S.C.A. 
§ 7103(b)(1)(B)(3); see also VAOPGCPREC 70-91, VAOPGCPREC 89-
90.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In a statement dated June 2006, the veteran reported an 
increased severity of his low and middle back symptoms.  An 
October 2006 private clinical record included a diagnosis of 
mild foraminal stenosis on the left at L4-5 with some 
numbness/sciatica in the left lower extremity.  A more recent 
magnetic resonance imaging (MRI) scan of the thoracolumbar 
spine was received in July 2008.  Notably, the last VA 
examination in April 2005 did not identify any chronic 
neurologic manifestations of intervertebral disc syndrome 
(IVDS).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Although a new examination is not required simply because of 
the time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  In light of the veteran's lay statements and 
accompanying medical reports since the last VA examination in 
April 2005, the Board finds that a new examination is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to request from the veteran pertinent 
medical records from his private 
providers of treatment for his 
thoracolumbar spine disability since 
August 2007.

2.  The veteran should be scheduled for 
appropriate VA examination(s) to 
determine the nature and severity of his 
service-connected reactive changes of the 
thoracolumbar spine.  The claims file 
must be made available to the examiner 
for review.  

The examiner should conduct range of 
motion testing and, to the extent 
possible, should indicate (in degrees) 
the point at which pain is elicited on 
range of motion testing.  The examiner 
should also offer an opinion as to the 
extent, if any, of additional functional 
loss due to incoordination, weakness and 
fatigue, including during flare-ups.

The examiner is specifically asked to 
note any and all indicia of chronic 
neurologic impairment and/or IVDS that 
are part and parcel of, or secondary to, 
the veteran's service-connected 
thoracolumbar spine disorder.  To the 
extent that such is indicated, the degree 
of any resulting nerve paralysis or the 
number, if any, of resulting 
incapacitating episodes of IVDS (an 
incapacitating episode is defined by 
regulation as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) must be fully described, 
including their duration in weeks and the 
number of such episodes occurring in a 
12-month period.

3.  Thereafter, the expanded record 
should be reviewed and the issues on 
appeal should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



			
               R.F. WILLIAMS 	JAMES L. MARCH
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

